Exhibit 10.1 EXECUTION COPY CREDIT AGREEMENT dated as of April 8, 2009 among J. C. PENNEY COMPANY, INC., J. C. PENNEY CORPORATION, INC., J. C. PENNEY PURCHASING CORPORATION, The Lenders Party Hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent and WACHOVIA BANK, NATIONAL ASSOCIATION, as LC Agent J.P. MORGAN SECURITIES INC., BANC OF AMERICA SECURITIES LLC, BARCLAYS CAPITAL and WACHOVIABANK, NATIONAL ASSOCIATION as Joint Bookrunners and Co-Lead Arrangers, JPMORGAN CHASE BANK, N.A., as Syndication Agent and BANK OF AMERICA, N.A., BARCLAYS BANK PLC and WACHOVIABANK, NATIONAL ASSOCIATION, as Joint Documentation Agents [CS&M Reference No. 6701-806] TABLE OF CONTENTS ARTICLE I Definitions SECTION 1.01.
